NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



LONNIE WAYNE GREER,                           )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1666
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Charlotte
County; Donald Mason, Judge.

Howard L. Dimmig, II, Public Defender, and
Lisa Lott, Assistant Public Defender, Bartow,
for Appellant.

Ashley Brooke Moody, Attorney
General, Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, BLACK, and SLEET JJ., Concur.